568 N.W.2d 689 (1997)
224 Mich. App. 356
Dale JOHNSON, Plaintiff-Appellant,
v.
James MARKS and Michael Smith, Defendants-Appellees.
Docket No. 195085.
Court of Appeals of Michigan.
Submitted June 10, 1997, at Grand Rapids,
Decided June 27, 1997, at 9:10 a.m.
Released for Publication October 1, 1997.
Dale Johnson in pro. per.
James O. Marks, Jonesville in pro. per.
Michael R. Smith, Jonesville in pro. per.
Before REILLY, P.J., and HOOD and MURPHY, JJ.
PER CURIAM.
Plaintiff Dale Johnson appeals as of right the opinion and order granting summary disposition to defendants James Marks and Michael Smith regarding plaintiffs claim against them for legal malpractice. We affirm.

I
Plaintiff claims that the trial court erred in finding that the period of limitation had run. We disagree.
M.C.L. § 600.5851; M.S.A. § 27A.5851, which deals with the tolling of limitation periods during periods of disability, was amended by the Legislature in 1993. These amendments principally eliminated imprisonment as a disability that tolled a limitation period, and it added paragraphs 9, 10, and 11, which pertain to the implementation of this change in the law. 1993 P.A. 283, § 2 states that the amendment was to take effect on April 1, 1994.
Subsection 9 of 1993 P.A. 283, § 1 provides:
If a person was serving a term of imprisonment on the effective date of the 1993 amendatory act that added this subsection, and that person has a cause of action to which the disability of imprisonment would have been applicable under the former *690 provisions of this section, an entry may be made or an action may be brought under this act for that cause of action within 1 year after the effective date of the 1993 amendatory act that added this subsection [being April 1, 1994], or within any other applicable period of limitation provided by law. [M.C.L. § 600.5851(9); M.S.A. § 27A.585K9).]
Thus, the trial court succinctly found:
The effective date of the 1993 amendatory act is April 1, 1994. The one-year expiration date would have been April 1, 1995. No complaint was filed by plaintiff until August 9, 1995. Accordingly, the statute of limitations has caused plaintiffs claim to expire, and the defendants' motion must be granted.
We regard as logically unpersuasive plaintiffs argument that language from an earlier amendment, 1993 P.A. 78, changes the result. Most assuredly the Legislature did not intend language from 1993 P.A. 78 to limit the application of the one-year deadline of subsection 9, as plaintiff suggests, where subsection 9 had not even been written.
In addition, plaintiffs view that M.C.L. § 600.5851(9); M.S.A. § 27A.585K9) does not apply to his action contravenes principles of statutory construction. First, omissions are deemed to be intentional. Farrington v. Total Petroleum, Inc., 442 Mich. 201, 210, 501 N.W.2d 76 (1993). When the Legislature amended M.C.L. § 600.5851; M.S.A. § 27A.5851 via 1993 P.A. 283, it repeated all provisions of the statute but omitted the language from 1993 P.A. 78 on which plaintiff relies. Moreover, a subsequently enacted specific statute takes precedence over a previously enacted general statute. Malcolm v. East Detroit, 437 Mich. 132, 139, 468 N.W.2d 479 (1991). Thus, 1993 P.A. 283 controls.
Because we find that the trial court properly found plaintiffs claim to be time-barred, it is unnecessary for us to address the merits of plaintiffs malpractice claim or the proximate cause issue.
Affirmed.